Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL STACK AND METHOD OF ASSEMBLING THE FUEL CELL STACK

Examiner: Adam Arciero	SN: 16/675,246	Art Unit: 1727	March 17, 2022

DETAILED ACTION
Applicant’s response filed on December 09, 2021 has been received. Claims 1-2, 4-8, 10 and 12-17 are currently pending. Claims 1-2, 4-8, 10, 12 and 14-17 have been amended. Claims 3, 9 and 11 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 3-17 are withdrawn because Applicant has canceled or amended the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Martinchek et al. on claims 1-2, 7-10 and 16 are withdrawn because Applicant has amended the claims.
Allowable Subject Matter
Claims 1-2, 4-8, 10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Martinchek, Richards et al. (US 5,547,777; as found in IDS dated 01/04/2022), and Watanabe (JP 2018/133235; as found in IDS dated 01/04/2022), does not specifically disclose, teach, or fairly suggest the claimed fuel cell stack, comprising a fixing member for fixing the end plate to the stack case and wherein a configuration of the positioning pints is different from a configuration of the fixing member, and a part of at least one of the positioning pins is pulled out of one of the at least two positioning holes, and an inner diameter of each of the at least two positioning holes on a side closer to the stack case is smaller than an inner diameter of each of the at least two positioning holes on a side opposite the stack case (claim 1); or the fuel cell stack of claim 4, wherein each of the at least two positioning pins comprises a first member and a second member that protruded from the first member and is detachable from said first member, wherein the first member is disposed in each of the at least two positioning holes and each of the at least two recesses, and the second member has a smaller diameter than the first member (claim 4); or the method of assembling a fuel cell stack of claim 8, wherein the at least two positioning pins contact the at least two positioning holes in part of the end plate in a thickness direction, each of the pins comprises an expansion section expanding in a radial direction, in part of the pins in an axial direction, and the expansion sections are configured to contact the positioning holes (claim 8); or the method of assembling a fuel cell stack of claim 12, wherein each of the at least two positioning pins comprises a first member having a hollow ring shape, and a second 23 provided in holes having two different diameters of the fuel cell stack case 20 to connect and end plate 22 to the stack case (Fig. 8). Watanabe teaches of a fastening method of a fuel cell stack, comprising a plurality of bolts used to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727